Citation Nr: 1418057	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement prior to January 23, 2014 and in excess of 20 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active service from May 1984 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for left and right shoulder disabilities and assigned each disability an initial rating of 10 percent.  In a March 2014 rating decision, an increased rating of 20 percent was assigned for the left shoulder disability, effective January 23, 2014.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011 and December 2013, the Board remanded the appeal for further development, and it is again before the Board for appellate review.


FINDINGS OF FACT

1. Prior to January 23, 2014, left shoulder impingement syndrome was manifested by flexion to 130 degrees and abduction to 125 degrees without additional loss of motion due to repetition or pain.

2. From January 23, 2014, left shoulder impingement syndrome is manifested by 110 degrees forward flexion with pain beginning at 70 degrees and 110 degrees abduction with pain beginning at 60 degrees.  

3.  Prior to January 23, 2014, right shoulder tendonitis was manifested by flexion to 130 degrees and abduction to 130 degrees without additional loss of motion due to repetition or pain.

4. From January 23, 2014, right shoulder tendonitis is manifested by forward flexion to 140 degrees and abduction to 100 degrees with pain beginning at 90 degrees and 60 degrees respectively.   
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to January 23, 2014 and in excess of 20 percent thereafter for left shoulder impingement syndrome have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010 (2013)

2. The criteria for an initial rating in excess of 10 percent for right shoulder tendonitis have not been met prior to January 23, 2014. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024 (2013).

3. The criteria for an initial rating of 20 percent, but no greater, for right shoulder tendonitis have been met from January 23, 2014. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in May 2011 and December 2013. The purpose of the May 2011 remand was to ask the Veteran to identify outstanding treatment records and to schedule VA examinations to assess the severity of the Veteran's shoulder disabilities.  The December 2013 remand was also issued so that additional VA examinations could be performed.  A review of the post-remand record shows that a letter was sent in May 2011 asking the Veteran to identify and authorize release of records, if necessary, and he did not respond. VA examinations were performed in June 2011 and January 2014.  Therefore, the Board determines that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's orders in the May 2011 and December 2013 remands, and that the Board may now proceed with adjudication of the claims. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders). 
II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran is appealing the initial rating assignments for his left and right shoulder disabilities.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim. 38 C.F.R. § 3.159(b)(3) (2013).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher rating at any stage of the appeal period and citing the applicable statutes and regulations.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination. The Veteran's service treatment records and the reports of March 2004, June 2011, and January 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, the examiners provided findings pertinent to the rating criteria and adequate for determination of the appropriate ratings to be assigned. The March 2004 VA examiner did not review the claims file, but as this examination was performed pre-discharge, there was not yet a claims file available. Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Only one hand shall be considered dominant.  VA examination results reflected that the Veteran is right-handed, thus the rating percentages for the major arm apply to the right arm and the percentages for the minor arm apply to the left arm. 
The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.
The Veteran's left shoulder disability has been assigned a 10 percent disability rating prior to January 23, 2014 and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010 (2013) for limitation of motion with degenerative changes.  His right shoulder disability has been assigned a 10 percent rating for the entire appeal period, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024 (2013) for limitation of motion due to tendonitis.  The Veteran contends that his symptoms are of a severity to warrant higher ratings.
Diagnostic Code 5010, arthritis due to trauma that is substantiated by X-ray findings is rated under the rating criteria for degenerative arthritis, Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.
Under Diagnostic Code 5024, tenosynovitis is to be rated on limitation of motion of the affected part.  Under Diagnostic Code 5201, when limitation of motion of the arm is to shoulder level, a 20 percent rating is assigned for the major arm and minor arm; when limitation of motion of the arm is midway between the side and shoulder level, a 30 percent rating is assigned for the major arm and a 20 percent rating is assigned for the minor arm; when limitation of motion of the arm is to 25 degrees from the side, then a 40 percent rating is assigned for the major arm and a 30 percent rating is assigned for the minor arm.  These are the maximum ratings provided under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 
At the March 2004 VA examination, the Veteran reported pain with heavy lifting and driving in his left shoulder.  The examiner noted no functional impairment of the right shoulder.  There was no point tenderness over the shoulders, and muscle development and grip strength were normal bilaterally.  Additionally, there was no neurological deficit of the upper extremities found on examination.   
Left shoulder range of motion was to 174 degrees forward flexion, 30 degrees extension, 185 degrees abduction, 28 degrees adduction, 93 degrees external rotation, and 77 degrees internal rotation.  Pain of 4/10 on the pain scale was noted with each movement.  The above measurements were the smallest found by the examiner and all occurred after five repetitions, with the exception of adduction, which increased to 31 degrees with repetition.  The diagnosis was left shoulder impingement syndrome.
Right shoulder range of motion was to 174 degrees forward flexion, 20 degrees extension, 180 degrees abduction, 20 degrees adduction, 100 degrees external rotation, and 75 degrees internal rotation.  Pain of 5/10 on the pain scale was noted with forward flexion, abduction, and external rotation.  The above measurements were found after five repetitions, with the exception of extension and internal rotation, which increased upon repetition.  
At the June 2011 VA examination, the Veteran's subjective shoulder complaints included constant bilateral shoulder pain, worse with overhead activity.  In addition, to pain, the Veteran reported stiffness, weakness, decreased speed of motion, warmth and tenderness with severe flare-ups occurring daily and lasting from three to seven days and resulting in an inability to use the affected arm.  Range of motion in the left arm was 140 degrees forward flexion, 125 degrees abduction, 40 degrees internal rotation, and 70 degrees external rotation.  In the right shoulder, range of motion was flexion to 130 degrees, abduction to 130 degrees, internal rotation to 40 degrees and external rotation to 60 degrees.  There was pain after repetition, but no additional limitation of motion.  There was also no ankylosis, weakened movement, excess fatigability, or incoordination.  The reported effects on activities was severe for feeding, bathing, grooming, driving, chores, and shopping, with the impact on recreation being mild and sports and exercise, being prevented.  There was no time lost from work in the previous 12 month period.  The examiner diagnosed bursitis of the right shoulder and left shoulder degenerative joint disease of the acromioclavicular joint.    
The January 2014 VA examiner diagnosed tendonitis and sprain of both shoulders and mild degenerative arthritis of the acromio-clavicular joint of the left shoulder.  Range of motion in the left arm was 110 degrees forward flexion with pain beginning at 70 degrees and 110 degrees abduction with pain beginning at 60 degrees.  In the right shoulder, range of motion was flexion to 140 degrees and abduction to 100 degrees with pain beginning at 90 degrees and 60 degrees respectively.   There was pain after repetition, and total left shoulder abduction was reduced to 90 degrees.  The examiner identified weakened movement, excess fatigability, and incoordination in the left shoulder.  Testing for rotator cuff pathology was also positive on the left.  There was also no ankylosis of either shoulder.  The reported effects on activities was severe for feeding, bathing, grooming, driving, chores, and shopping, with the impact on recreation being mild and sports and exercise, being prevented.  The Veteran reported having missed three to five days of work in the last year, but that he also works when in pain.  There was no time lost from work in the previous 12 month period.  
Based on the above, the Board finds that a rating in excess of 10 percent prior to January 23, 2014 and in excess of 20 percent thereafter is not warranted for the Veteran's left shoulder disability.  With regard to the right shoulder disability, the Board finds that a rating in excess of 10 percent is not supported prior to January 23, 2014, but that a rating of 20 percent, but no greater, is warranted as of that date. 
To reiterate, the Veteran's left shoulder disability is rated under the diagnostic code for limitation of motion (Diagnostic Code 5201) as a result of degenerative arthritis (Diagnostic Code 5010).  The maximum rating for either shoulder joint under Diagnostic Code 5010 is 10 percent.  A higher rating is available for limitation of motion when compensable under Diagnostic Code 5201, but that was not the case prior to January 23, 2014.  A rating in excess of 10 percent requires motion limited to at least shoulder level in the minor arm, which was far exceeded by the Veteran upon clinical examination in March 2004 and June 2011.  As of January 23, 2014, the Veteran's left arm range of motion was limited to between midway between the floor and the shoulder with pain and repetition with total range of motion being to above the shoulder.  A rating in excess of 20 percent as of January 23, 2014 requires limitation of motion of the minor arm to 25 degrees from the side, which is not present.  
With respect to the right shoulder, the Board finds that prior to January 23, 2014, a rating in excess of 10 percent is not appropriate as the Veteran's range of motion was greater than shoulder level and he had no additional limitation due to pain.  However, the Board concludes that a 20 percent rating is warranted from January 23, 2014 on the basis of limitation of motion of the right arm to less than shoulder level, but greater than midway between the side and shoulder with consideration of pain on motion.  The Board determines that a rating in excess of 20 percent is not warranted as the Veteran's total range of motion in the right arm is to above shoulder level, and therefore, does not more closely approximate the criteria for a rating in excess of 20 percent.   
Moreover, the Veteran does not have ankylosis, impairment of the humerus, or malunion of the clavicle or scapula.  Therefore, higher ratings are not appropriate under Diagnostic Codes 5200, 5202, or 5203.  Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's shoulder disabilities so as to warrant application of alternate rating codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has considered the Veteran's subjective complaints of symptoms.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to symptoms of his disability, such as pain and restriction of movement; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  

The Board has also considered the doctrine of reasonable doubt. However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application. 38 U.S.C.A. § 5107(b)  (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular rating and Total Disability Rating Due to Individual Unemployability

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's bilateral shoulder disabilities manifest in pain, loss of range of motion, and difficulty with lifting his arms.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule for shoulder disabilities provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Moreover, with respect to the second Thun element, the evidence does not reflect that "related factors" are present.  Specifically, while the Veteran is affected in his work, working while in pain, he has lost less than a week from work due to service-connected disability.  He has also not been hospitalized for his service-connected disability.  In light of the above, the Board concludes that the Veteran's left and right shoulder disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for service-connected left and right shoulder disabilities is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the rating evidence shows that he has been gainfully employed throughout the appeal period . While the Veteran's service-connected disabilities have an impact on his work day, nothing suggests that he is unable to perform his duties or not work when scheduled to the point it makes his employment less than substantially gainful.  Therefore, further contemplation of a TDIU rating in this case is not necessary.
ORDER

Entitlement to a rating in excess of 10 percent prior to January 23, 2014 and in excess of 20 percent thereafter for left shoulder impingement is denied.

Entitlement to a rating in excess of 10 percent prior to January 23, 2014 for right shoulder tendonitis is denied. 

Entitlement of a 20 percent, but no greater, for right shoulder tendonitis is granted from January 23, 2014.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


